Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim sets forth new matter because there is no structure of “a cartridge” set forth in the application as originally filed. The disclosure sets forth that the module housing can be inserted like a cartridge, but does not positively set forth what defines the cartridge structure, nor is “a cartridge” shown in the drawings to the degree that it is differentiated from, among other things, the module housing. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14-16, and 28-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because it is not clear whether the claim sets forth a different eccentric from that which is set forth in claim 1 or whether such is the same. 
Claim 14 is indefinite because it is not clear whether the plurality of pistons includes the reciprocating piston of claim 1 or whether such is separate and apart, and if the latter, it is not clear what the difference is between these components if they are all mutually exclusive; particularly, the reciprocating piston and the plurality of pistons. 
Claim 16 is indefinite because it is not clear whether the claim sets forth a different reciprocating piston from that which is set forth in claim 1 or whether such is the same. 
Claim 16 is indefinite because it is not clear what the difference is between the working chamber set forth in claim 1 and the cylinder set forth therein.
Claim 28 is indefinite because there are double recitation issues due to much of the structure previously set forth in claim 1 (e.g. center bore, rim). 
Claim 36 is indefinite because “a wheel hub” is previously set forth in claim 1 so it is not clear what the difference is between the hubs set forth in claim 1 and herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-13, 16, 28-29, 35-37, 43-44, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2,506,677 to McKenna.
Regarding claim 1, McKenna discloses a  compressor unit (38) for supplying fluid medium to a tire (54) mounted on a vehicle wheel rim (34) comprising: a compressor (58) (assembly of piston ends 76 and drive shaft 84) comprising a reciprocating piston having opposing piston ends 76 fixed together (via 80) and each within a working chamber (as evident from Fig. 1) for exerting pressure on a fluid medium that is to be conveyed into the tire (54); a compressor unit (38) (compressor and the motor 74) is dimensioned to be accommodated in a center bore (44) of the vehicle wheel rim (34) (as evident from Fig. 1) when the vehicle wheel rim (34) is in the mounted state on a wheel hub (62) 62; and a drive unit (56) (assembly of 74, 84) driving the compressor (58) -and an eccentric 82 coupling the drive unit to the reciprocating piston; with the compressor unit received in a center bore on a wheel hub 62 with the drive unit positioned in the vicinity of the center bore (44) of the vehicle wheel rim (34) (as evident from Fig. 1).
Regarding claim 2, McKenna discloses the compressor unit    (38)    according    to claim 1, wherein the compressor unit (38) is embodied as modular and includes a module housing (64) (housing structure in between 70 and 74 as shown in Fig. 1) for a precisely fit placement in the vicinity of the center bore (44) of the vehicle wheel rim (34) (as evident from Fig. 1).
Regarding claim 3, as best understood, McKenna discloses the compressor unit (38) according to claim 2, wherein the module housing (64) comprises a cartridge configured to insert into the center bore (44) of the vehicle wheel rim (34) (as evident from Fig. 1)(in as much as shown in Fig. 1 of the instant application).
Regarding claim 5, McKenna discloses the compressor unit (38) according to claim 1 wherein the compressor unit (38) includes has a longitudinal axis, which in the state in which the compressor unit (38) is accommodated in the center bore (44) of the vehicle wheel rim (34), coincides with a center axis (36) of the vehicle wheel rim (34) (as evident from Fig. 1).
Regarding claim 6, McKenna discloses the compressor unit (38) according to claim 1 wherein the drive unit (56) is part of the compressor unit (38) and includes an electric motor (72) 74 (as evident from Fig. 1).
Regarding claim 7, McKenna discloses the compressor unit (38) according to claim 1 wherein the compressor (58) is a piston compressor with at least one piston (86; 140) (as evident from Fig. 1, 2).
Regarding claim 8, McKenna discloses the compressor unit (38) according to claim 7 wherein the at least one piston (86; 140) is embodied as a flat piston (as evident from Fig. 1, 2 wherein the radially outer surface of the pistons are flat). 
Regarding claim 10, McKenna discloses the compressor unit (38) according to claim 8 wherein in the state in which the compressor unit (38) is accommodated in the center bore (44) of the vehicle wheel rim (34), the a movement direction of the at least one piston (86; 140) extends perpendicular to a center axis (36) of the vehicle wheel rim (34) (as evident from Fig. 1, 2).
Regarding claim 11, as best understood, McKenna discloses the compressor unit (38) according to claim 7 wherein the compressor (58) is driven by means of an eccentric coupling drive (82) in which an eccentric (76) connected to a drive shaft (74) is coupled to the at least one piston (86; 140) (i.e. as evident from Fig. 2 showing eccentric 82, eccentric ring 80 and drive shaft 84).
Regarding claim 12, McKenna discloses the compressor unit (38) according to claim 7 wherein a longitudinal axis of the drive shaft (74) coincides with a center axis (36) of the vehicle wheel rim (34) (as evident from Fig. 1).
Regarding claim 13, McKenna discloses the compressor unit (38) according to claim 1 wherein the compressor (58) includes at least two working chambers (94) (as evident from Fig. 2 with chambers 86 shown in the plurality).
Regarding claim 16, as best understood, McKenna discloses the compressor unit (38) according to claim 1 wherein the at least one piston (86) is a reciprocating piston, which is accommodated in moving fashion in a cylinder (92) (as evident from Fig. 2 particularly shown in the piston at the 9 o’clock position).
Regarding claim 28, as best understood, McKenna discloses a vehicle wheel rim (34) comprising: a pressurized medium supply device (22) for a tire (54) mounted on the vehicle wheel rim (34), wherein the pressurized medium supply device (22) includes a compressor unit (38) according to claim 1 accommodated in a center bore (44) of the vehicle wheel rim (34) (as evident from Fig. 1, 2 as discussed above in claim 1).
Regarding claim 29, as best understood, McKenna discloses the rim according to claim 28 wherein the pressurized medium supply device (22) includes a pressurized medium path (162), which extends from the compressor unit (38) to a pressurized medium inlet into the tire (54) (see col. 2, lines 26-30 and Fig. 1).
Regarding claim 35, as best understood, McKenna discloses the rim according to claim 29 wherein a tire valve (126) 68 that can be connected to an external pressurized medium source is coupled to the pressurized medium path (162) (as evident from Fig. 1).
Regarding claim 36, McKenna discloses the rim according to claim 28 wherein the pressurized medium supply device (22) can be supplied with energy from a vehicle-mounted energy source (28) when the vehicle wheel rim (34) is in the mounted state on a wheel hub (62) of a vehicle (10) (see Fig. 1, col. 3, lines 11-29). Examiner notes that there is little structure positively recited in this claim. 
Regarding claim 37, McKenna discloses the rim according to claim 28 wherein a connection (170) via which the pressurized medium supply device (22) can be supplied with energy and which can be connected to an external energy source, is positioned on the vehicle wheel rim (34) (see Fig. 1, col. 3, lines 11-29). Examiner notes that there is little structure positively recited in this claim. Examiner notes also that the use of “rim” is interpreted broadly to include the wheel since that is what is shown in, for example, Fig. 3.
Regarding claim 43, McKenna discloses a vehicle (10) having at least one vehicle wheel (16), which includes a vehicle wheel rim (34) according to claim 28 (as evident from Fig. 1; col. 1, lines 1-5).
Regarding claim 44, McKenna discloses the vehicle (10) according to claim 43, wherein the pressurized medium supply device (22) of the vehicle wheel rim (34) of the at least one vehicle wheel (16) can be controlled by the control unit (24) positioned in the vehicle (10) (e.g. col. 4, lines 45-47).
Regarding claim 55, McKenna discloses the compressor unit (38) according to claim 1 wherein the drive unit is within the center bore of the rim (as evident from Fig. 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna. 
Regarding claim 4, McKenna discloses the compressor unit (38) according to claim 2 but does not explicitly disclose that the height of the module housing (64) is smaller than its diameter. However, the shape of that shown in Fig. 1 shows a height which is about half the size of the diameter. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such as a matter of design choice given the axial width and diameter of the center bore of the wheel.
Regarding claim 9, McKenna discloses the compressor unit (38) according to claim 8 but does not explicitly disclose that the flat piston is arranged, in relation to a longitudinal axis of the compressor unit (38) in the compressor (58), so that its radial dimension is greater than its axial dimension. However, such would have been obvious to one of ordinary skill in the art as a matter of design choice based on the size of the fluid chamber, number of pistons, among other variables. Examiner notes that there is little structure set forth to correspond with what exactly is the radial and axial dimensions therefore resulting in a very broad claim. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of U.S. Patent Application Publication 20110277877 to Stehle.
Regarding claim 30, McKenna discloses the rim according to claim 28 but does not disclose that a check valve Stehle discloses a check valve 10 in a device for delivering pressurized gas into a tire from a . 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of US Patent 3,719,159 to Davis. 
Regarding claim 31, McKenna discloses the rim according to claim 28 but does not disclose that the pressurized medium path (162), at least in some sections, is routed in the form of a conduit inside a spoke (48) of the vehicle wheel rim (34). Davis discloses such (see Fig. 2, 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing parts such as a hose. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of US Patent Application Publication 20120234447 to Narloch et al. (“Narloch”)
Regarding claim 32, McKenna discloses the rim according to claim 28 wherein the pressurized medium supply device (22) includes electrical means for operating a drive unit (56) of the compressor unit (38) (see col. 4, lines 45-47). However, McKenna does not set forth that the means is a control module that controls the drive unit. Narloch discloses a microprocessor 32 controlling a pump ([0028]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of avoiding an inadvertent loss of tire pressure.
Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of U.S. Patent 5,928,444 to Loewe et al. (“Loewe”). 
Regarding claim 33, McKenna discloses the rim according to claim 28 but does not disclose a sensor device (174) is positioned on the vehicle wheel rim (34) and is connected via a signal line (176) to the Loewe discloses such (see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of avoiding an inadvertent loss of tire pressure.
Regarding claim 34, McKenna in view of Loewe discloses the rim according to claim 33 wherein the signal line (176), at least in some sections, is routed inside the pressurized medium path (162) (see col. 2, lines 27-35).
Claims 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna in view of U.S. Patent 6,758,250 to Cowart et al. (“Cowart”).
Regarding claim 38, McKenna discloses the rim according to claim 28 but does not disclose that the pressurized medium supply device (22) includes a sealant reservoir (178) for storing a tire sealant (180). Cowart discloses such in the form of reservoir 70. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent loss of tire pressure. 
Regarding claim 39, McKenna in view of Cowart discloses the rim according to claim 38 wherein the sealant reservoir (178) includes an annular chamber positioned in the center bore (44) of the vehicle wheel rim (34) and is encompassing the compressor unit (38) (see Fig. 2 of Cowart wherein the “center bore” is broadly interpreted because it is not structurally limited by the claims). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent loss of tire pressure. 
Regarding claim 40, McKenna in view of Cowart discloses the rim according to claim 38 wherein but does not explicitly set forth that the sealant reservoir (178) is a cavity in a spoke (48) of the vehicle wheel rim (34). However, in view of McKenna arranging the reservoir in various places inside and outside of the rim, it would have been obvious to one of ordinary skill in the art to position the reservoir 
Regarding claim 41, McKenna in view of Cowart discloses the rim according to claim 38 wherein an on/off valve (182) 70 (see Fig. 2) is integrated into the pressurized medium path (162), via which the tire sealant (180) can be conveyed from the sealant reservoir (178) into the pressurized medium path (162). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent loss of tire pressure.
Regarding claim 42, McKenna in view of Cowart discloses the rim according to claim 38 wherein the pressurized medium supply device (22) includes a separate sealant path, which extends from the sealant reservoir (178) to a sealant inlet into the tire (54) (see Fig. 2)(i.e., e.g. via 80). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent loss of tire pressure.
Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. McKenna is relied upon to disclose a single piston with four individual piston ends 76 each within a chamber 86 (see Fig. 1, 3). Importantly, each piston end is connected together by way of ring 80 so each piston end cooperates together in the form of a single, 4-ended piston. If each piston end acted independent of the other ends, the case would be different to the extent that it would be individual pistons, but in this case, the piston heads have ends all fixed together to form a single piston. This interpretation can be easily overcome by simply claiming some more structure of the compressor or piston assembly. 


Allowable Subject Matter
Claims 14-15, and 21-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617